Judgment, Supreme Court, New York County (Barbara R. Kapnick, J.), entered September 25, 2003, after a nonjury trial, awarding plaintiff real estate broker damages in the principal amount of $133,761, unanimously affirmed, without costs.
Inasmuch as the evidence, fairly considered, permitted the trial court, sitting as factfinder, to decide the matter as it did, its determination should not be disturbed (see Claridge Gardens, Inc. v Menotti, 160 AD2d 544, 544-545 [1990]; accord Executive Fashions, Inc. v Howard, 261 AD2d 159 [1999]). In light of the court’s finding that defendant intentionally excluded plaintiff from exercising the exclusive leasing rights it obtained under *177the brokerage agreement, plaintiff was entitled to a full commission when defendant leased the premises covered by the agreement on its own. Concur — Andrias, J.E, Friedman, Sullivan, Nardelli and Williams, JJ.